DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 12-20 in the reply filed on 09/18/2020 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/18/2020.
Newly submitted claim 24 is directed to a system, original claims 12-20  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 24 is directed to a system for assembling an article of footwear, original claims 12-20 were directed to a knitted upper.
24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 12-15 and 18-24 are currently pending in this application, with claims 1-11 and 16-17 being cancelled and claim 24 being withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimerl et al. (Pub. No. US 2005/0050769). With respect to claims 12-18, Haimerl et al. discloses an article of footwear (shoes S8, S9 of which the upper end region is secured by means of string-lasting, see figures 13-15), the article of footwear comprising: a sole structure (the outsole 19 is a prefabricated outsole, for example made of rubber or plastic); and an upper (13), wherein an inner and outer surface of the upper is formed by a knitted component (textile fabrics are suitable for example as the outer material for the upper. The textile .
Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manz et al. (Pub. No. US 2016/0286898).With respect to claims 12-15 and 18,  Manz et al. discloses an article of footwear (sport shoes 13, see figure 4b), the article of footwear comprising: a sole structure (the sports shoes comprises an upper 3; 1701, etc. and a sole 14 secured to that); an upper (the shoe upper 3 is  by a gap in the knitted component (the upper can be a weft-knit or a warp-knit which create gaps between the yarns. In FIG. 9b, an area 93 with a substantially lower yarn density is also shown in which the distance between the yarns is larger than their diameter).
With respect to claims 19-23, Manz et al. discloses a knitted component defining an upper (see figures 5-6, 13 and 17a-d) for an article of footwear (sports shoe), comprising: lower perimeter edge (edge 1703 of the shoe upper 170, see figure 17a); and at least one lasting element (lasting strand 1702) secured to the lower perimeter edge, wherein the at least one lasting element is at least partially inlaid (As further depicted in FIG. 17a, a strand 1702 is laid out substantially along the edge 1703 of the shoe upper 1701) within at least one course of the knitted component, wherein the at least one course defines a channel at the lower perimeter edge, the channel formed as an integral part of the knitted component (see figures 17a-17d and 19a-20); wherein the lasting element is movable within the channel (the strand 1702 is moveable relative to the shoe upper 1701 in another direction, that is, approximately parallel to the edge 1703) upon the application of tension, and wherein movement of the lasting element causes the upper to tighten around a last when the upper is located on the last (as depicted in FIG. 17d, both ends 1707 of the strand 1702 are pulled so that the shoe upper 1701 adjusts to the shape of the cobbler's last 1706); and wherein the lower perimeter edge (edge 1703) is secured to a sole structure (the shoe upper 3 is glued to the sole plate 14) of the article of footwear; wherein the knitted component is an integral one-piece element (see figures 5-6, 13 and 17a-d); wherein the channel comprises a tubular knitted structure (see loops 1704 in figures 17a-d); and wherein the channel includes an opening formed by a gap in the knitted component ((the upper can be a weft-knit or a warp-knit which create gaps between the yarns. In FIG. 9b, an area 93 with a substantially lower yarn density is also shown in which the distance between the yarns is larger than their diameter).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes of which the upper end region is secured by means of string-lasting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/22/2021